Bischoff, J.:
There is no dispute of fact, and the objections now made to the sufficiency of the evidence, to show that the saloon was within a quarter of a mile of a polling place, appear to be frivolous. The copy of the “City Record,” offered to prove the official list of polling places, was not objected to, and, in the absence of a dispute, the testimony of certain witnesses that the premises referred to by the petitioner as a polling place were actually used as such, is sufficient to afford some proof of the fact, for the purposes of a prima facie case. As to the measurement of distance, the statute does not call for a survey, and, while in a case of possible doubt, proof of standard measurements might well be required, there is nothing to indicate the possibility that the witnesses who made the measurements could have been mistaken in their positive testimony that the distance was less than a quarter of a mile. Measured with a ñfty-foot tape line, the distance was, according to these witnesses, 414 feet, and, if an error in the standard is to be assumed, as material to the present case, the difference must necessarily have been so great as to have made the testimony of the witnesses knowingly false. For an error which could make a quarter of a mile measure 414 feet, the standard employed must have been three times magnified, and no stretch of inferences can admit of the possibility that the witnesses used a fifty-foot tape line, innocently overlooking the fact that it was 150 feet long. The argument against the sufficiency of this evidence results in absurdity.
Motion for revocation of certificate granted, with costs.